Case 1:19-cr-00244-LO Document1 Filed 07/12/19 Page 1 of 1 PagelD# 1

AO 91 (Rev. 11/11) Criminal Complaint

 

 

 

UNDER CsteeWsrares DISTRICT COURT

for the | L E

Eastern District of Virginia
Ht
JUL | 2 2019

 

 
     

 

 

 

 

 

 

 

United States of America )
v. ) CLERK, US, DISTRICT COURT
JOHN RUSSELL KESTEL, ) Case No. . ALEXANDRIA, VIRGINIA
and ) 1:19-mj-318
ANDREW DOHERTY KAVOIAN ;
= 7 az |)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of December 2015 through June 2017 inthe county of _ Fairfax _ inthe
____Eastern District of Virginia , the defendant(s) violated:
Code Section Offense Description
21 USC §§ 841(a)(1) and 846 Defendant did unlawfully, knowingly, and intentionally combine, conspire,

confederate, and agree with other persons, both known and unknown, to
unlawfully, knowingly, and intentionally manufacture and distribute anabolic
steroids, Schedule III controlled substances.

This criminal complaint is based on these facts:

See attached affidavit.

Continued on the attached sheet. f, wyp
AM»

€ "omplainant ’ ‘S Si gnature

SAUSA Jason Trigger/AUSA Dennis Fitzpatrick
Beau O. . Bilek, | Special Agent, DEA

Printed name and title

Sworn to before me and signed in my presence.

/s)_ Ae

\ \ John F Anderson
Date: du 2 1% United States flag listrate dude ge —
Judge's iSnature

City and state: Alexandria, VA _ Hon. John F. Anderson, U.S. Magistrate Judge -

Sch

 

Printed name and title
